Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
In consideration of the Applicant’s arguments during the interview conducted on 01/28/2021, the 112(b) rejections are hereby withdrawn.

Response to Arguments
On pages 13-14 of Remarks filed on 2/1/2021, Applicant’s arguments have been fully considered but they are not persuasive.
Kim indeed discloses that, in at least [0041], last 8 lines: … neighboring nodes transmit CSI-RS resources on orthogonal CSI-RS resources, wherein CSI-RS is a partial set; and [0138], lines 6-9: If the UE is informed that CRS interference occurs to cancel the CRS interference, a physical cell ID of the CRS is signaled instead of CRS frequency shift, wherein cell ID is included since it is cell specific. This CRS is construed as a partial set and is not sufficient to identify the one or more reference signals and therefore a blind detection is needed, which is well known in the art. If a reference signal is sufficient to aid in identifying and/or canceling an interference signal, blind detection wouldn’t be needed although blind detection can also be useful in certain scenarios. Therefore, Kim performs blind detection as disclosed in at least [0058], last 9 lines: … monitoring refers to attempting to decode each PDCCH in the corresponding search space according to all monitored DCI formats. The UE can detect the PDCCH thereof wherein the UE does not know the position in which the PDCCHs thereof is transmitted and thus the partial set, i.e., CRS, is insufficient.
On pages 14-15 of the Remarks, Applicant’s statement is acknowledged. Hwang is cited to address the limitation of “subtracting, at the receiver, each of the decoded one or more interfering waveforms from the received communications.”
On page 15 of the Remarks, Applicant’s statement is acknowledged. Park’505 is cited to address the limitation of “receiving, at a receiver, an enablement indicator identifying enablement of an interference cancellation procedure at one or more neighboring nodes.”
The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160135194) in view of Hwang (US 20160191174), and further in view of Park’505 (US 20150288505).

Regarding claim 1, Kim discloses that “A method of wireless communication, comprising: receiving, at a receiver, an enablement indicator identifying enablement of an interference cancellation procedure at one or more neighboring nodes (Park'505, in at least [0138], last 6 lines: … the interference data transmission scheme restricted by the scheduling restriction of the specific neighboring cell may be signaled to the NAICS UE in the form of IH, and the NAICS UE may determine that no scheduling restriction is present if such information is not indicated by the IH, wherein scheduling restriction is a type of interference cancelation); in response to receiving the enablement indicator, obtaining, at the receiver, transmission information associated with one or more interfering waveforms interfering with received communications at the receiver (Kim, in at least [0014], lines 1-9: … the method may further include, if interference measurement for calculating the channel state is based on a cell-specific reference signal (CRS) and resources for transmitting CRS of the serving base station overlap resources for transmitting CRS of a specific neighbor base station corresponding to an interference source, …; and [0080]: … channel estimation may be performed based on a DMRS), wherein the obtaining the transmission information includes: receiving a partial set of the transmission information via signaling from the one or more neighboring nodes, wherein the partial set includes a cell identifier (ID) of each of the one or more neighboring nodes (Kim, in at least [0041], last 8 lines: … neighboring nodes transmit CSI-RS resources on orthogonal CSI-RS resources, wherein CSI-RS is a partial set; and [0138], lines 6-9: If the UE is informed that CRS interference occurs to cancel the CRS interference, a physical cell ID of the CRS is signaled instead of CRS frequency shift, wherein cell ID is included since it is cell specific), and wherein the partial set is insufficient to identify one or more reference signals for the one or more interfering waveforms (Kim, in at least [0058], last 9 lines: … monitoring refers to attempting to decode each PDCCH in the corresponding search space according to all monitored DCI formats. The UE can detect the PDCCH thereof by monitoring plural PDCCHs. Since the UE does not know the position in which the PDCCH thereof is transmitted, the UE attempts to decode all PDCCHs of the corresponding DCI format for each subframe until a PDCCH having the ID thereof is detected. This process is called blind detection (or blind decoding (BD)), wherein the UE does not know the position in which the PDCCHs thereof is transmitted and thus the partial set, i.e., CRS, is insufficient); and blind detecting additional transmission information including resource block allocation from the one or more interfering waveforms using the partial set, wherein the partial set and the additional transmission information are distinct from each other and are sufficient to identify the one or more reference signals (Kim, in at least [0109], last 2 lines: The UE may blindly detect PMI of the interference UE in the restricted set, wherein the restricted set is additional transmission information; and Claim 15: wherein the received interference cancellation information includes a size of PRB (physical resource block) grouping which is related to the neighbor cell; and [0058], last 9 lines: … monitoring refers to attempting to decode each PDCCH in the corresponding search space according to all monitored DCI formats. The UE can detect the PDCCH thereof by monitoring plural PDCCHs. Since the UE does not know the position in which the PDCCH thereof is transmitted, the UE attempts to decode all PDCCHs of the corresponding DCI format for each subframe until a PDCCH having the ID thereof is detected. This process is called blind detection (or blind decoding (BD)); and [0041], last 8 lines: … neighboring nodes transmit CSI-RS resources on orthogonal CSI-RS resources, wherein CSI-RS is a partial set; and [0138], lines 6-9: If the UE is informed that CRS interference occurs to cancel the CRS interference); determining, at the receiver, a reference signal of the one or more reference signals for each of the one or more interfering waveforms using the associated transmission information (Kim, in at least [0014], lines 1-9: … the method may further include, if interference measurement for calculating the channel state is based on a cell-specific reference signal (CRS) and resources for transmitting CRS of the serving base station overlap resources for transmitting CRS of a specific neighbor base station corresponding to an interference source, …; and [0080]: … channel estimation may be performed based on a DMRS); estimating, at the receiver, a channel between each transmitter of the one or more interfering waveforms and the receiver using the reference signal determined for each of the one or more interfering waveforms (Kim, in at least [0085], lines 1-8: a UE, to which a CoMP scheme is applied, may estimate channels of TPs, which may potentially participate in CoMP, using channel state information-reference signal (CSI-RS) resources defined as a CoMP measurement set and feed CSI such as precoding matrix indicator (PMI), channel quality indicator (CQI) or rank indicator (RI) back to a serving cell thereof based on the estimated channel values); decoding, at the receiver, each of the one or more interfering waveforms according to the channel estimated between each transmitter and the receiver (Kim, in at least [0128], last 9 lines: The UE performs demodulation on the assumption that that the DMRS is modulated with QPSK to detect coordinates in constellation, performs demodulation on the assumption that the DM-RS is modulated with 16 QAM to detect coordinates in constellation, determines with which of the two modulation order values modulation is performed, and estimates a channel of an interference signal using the modulation order, thereby cancelling interference).”
Kim does not explicitly disclose that subtracting, at the receiver, each of the decoded one or more interfering waveforms from the received communications.
Hwang teaches that “subtracting, at the receiver, each of the decoded one or more interfering waveforms from the received communications (Hwang, in at least [0023], lines 1-17: … the receiver of UE#1 should perform codeword level interference cancellation (CW-IC) for the TB intended to UE#2… UE#1 decodes the TB intended to UE#2, reconstructs the contribution of the UE#2's signal in the received signal, and then subtracts the reconstructed signal from the received signal to form a clean received signal. UE#1 can therefore decode its own signal via the clean received signal…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Hwang’s teaching in the method of Kim so that the cancellation of the interference signals can be performed at 
Kim and Hwang do not expressly teach that receiving, at a receiver, an enablement indicator identifying enablement of an interference cancellation procedure at one or more neighboring nodes.
Park’505 teaches that “receiving, at a receiver, an enablement indicator identifying enablement of an interference cancellation procedure at one or more neighboring nodes (Park'505, in at least [0138], last 6 lines: … the interference data transmission scheme restricted by the scheduling restriction of the specific neighboring cell may be signaled to the NAICS UE in the form of IH, and the NAICS UE may determine that no scheduling restriction is present if such information is not indicated by the IH, wherein scheduling restriction is a type of interference cancelation).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Park’505’s teaching in the method of Kim and Hwang so that the cancellation of the interference signals can be coordinated among interfering and interfered user equipment to improve the effectiveness of the assisted interference cancelation.

Regarding claim 3, Kim further discloses that “The method of claim 2, wherein the one or more neighboring nodes includes one or more of: a serving base station (Kim, Fig. 5 and [0014]: CRS of the serving base station); one or more network neighbor UEs  (Kim, Fig. 5(d)); one or more out-of-network neighbor base stations; one 

Regarding claim 4, Kim further discloses that “The method of claim 1, wherein the transmission information includes one or more of: a waveform type for transmission at the transmitter node; (Kim, in at least [0060], lines 3-9: A reference signal refers to a predetermined signal having a specific waveform, which is transmitted from the eNB to the UE or from the UE to the eNB and known to both the eNB and UE. The reference signal is also called a pilot. Reference signals are categorized into a cell-specific RS shared by all UEs in a cell and a modulation RS (DM RS) dedicated for a specific UE; and [0014], lines 2-7: … interference measurement for calculating the channel state is based on a cell-specific reference signal (CRS) and resources for transmitting CRS of the serving base station overlap resources for transmitting CRS of a specific neighbor base station corresponding to an interference source,…).”

Regarding claim 5, Kim further discloses that “The method of claim 1, wherein the determining the reference signal includes: identifying one of the one or more interfering waveforms is transmitted using one of: a first waveform type or a second waveform type; in response to identifying the first waveform type, detecting for the reference signal in a location associated with one of: a predetermined set of frequency (Kim, [0150], lines 1-11: When information aiding interference cancellation is received to cancel an interference signal from a received signal, PRB allocation of the interference signal should be additionally considered…).”

Regarding claim 6, Kim further discloses that “The method of claim 1, further including: measuring the estimated channel between the receiver and each transmitter, wherein at least one reference signal symbol in a transmission subframe of the each transmitter overlaps with at least one reference signal in a transmission subframe of the receiver (Kim, in at least [0205]: last 6 lines: … This means that such information is exchanged between eNBs to allocate the PDSCH using a PRB bundling size and frequency axis and that interference signals introduced into the bundled PRBs completely overlap. Thus, interference cancellation using the DM-RS sequence is possible…; and [0014]: … if interference measurement for calculating the channel state is based on a cell-specific reference signal (CRS) and resources for transmitting CRS of the serving base station overlap resources for transmitting CRS of a specific neighbor base station corresponding to an interference source…).”

Regarding claim 7, Kim discloses “(Kim, Fig. 7: Processor 21 and Memory 22);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1 above.

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.

Regarding claim 19, Park’505 further teaches that “The method of claim 1, wherein the enablement of the interference cancellation procedure selectively restricts data transmission at the one or more neighboring nodes (Park'505, in at least [0138], last 6 lines: … the interference data transmission scheme restricted by the scheduling restriction of the specific neighboring cell may be signaled to the NAICS UE in the form of IH, and the NAICS UE may determine that no scheduling restriction is present if such information is not indicated by the IH), and wherein the selective restriction of the data transmission is based on a waveform type used for the data transmission at the one or more neighboring nodes (Park’505, in at least [0155], lines 8-11: … if the serving cell configures a specific CSI process to be disabled to reflect the NAICS effect, and [0013], last 7 lines: the CSI resource set includes CSI-reference signal (RS) configuration information of the serving cell, cell-specific RS (CRS) or CSI-RS configuration information of the specific interference cell, and CSI-interference measurement (IM) resource information, and wherein the IH information includes information about transmission scheme of interference signal… wherein reference signal is a specific waveform).”

Regarding claim 24, Kim further discloses that “The method of claim 1, wherein the partial set of the transmission information includes a cell identifier (ID) of each transmitter, and wherein determining a first reference signal for a first interfering waveform of the one or more interfering waveforms includes: determining the reference signal based on: a first cell ID associated with the first interfering waveform included in the partial set; and a first resource block allocation for the first reference signal included in the additional transformation information (Kim, in at least [0106] when the interference signal is a CRS based PDSCH, [0107] seed value (physical cell identifier) information of a CRS sequence of the interference signal, the number of CRS ports, CRS frequency shift and MBSFN configuration information…; and Claim 15: … wherein the received interference cancellation information includes a size of PRB (physical resource block) grouping which is related to the neighbor cell).”

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160135194), Hwang (US 20160191174), and Park’505 (US 20150288505) in view of Kim’628 (US 20170013628).

Regarding claim 21, Kim, Hwang, and  Park’505 disclose that the features of claim 1, but do not expressly disclose that The method of claim 1, wherein the 
Kim’628 teaches that “The method of claim 1, wherein the transmission information further includes time interval (TTI) indices associated with one or more interfering waveforms (Kim'628, in at least Claim 5, wherein the interference resource information includes an index of time/frequency resource in which the D2D signal has been transmitted, and Kim discloses that, in at least Fig. 1 and [0044], last 5 lines: A time for transmitting a subframe is defined as a transmission time interval (TTI). Time resources can be discriminated by a radio frame number ( or radio frame index), subframe number (or subframe index) and a slot number (or slot index), wherein each TTI generally consists of two slots).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kim’628’s teaching in the method of Kim, Hwang, and Park’505 so that the proper transmission time interval can be identified for interference signals or waveforms so as to conduct effective interference cancelation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160135194), Hwang (US 20160191174), and Park’505 (US 20150288505) in view of Sampath (US 20100238888).

Regarding claim 22, Kim, Hwang, and  Park’505 disclose that the features of claim 1, but do not expressly disclose that The method of claim 1, wherein at least one reference signal of the one or more reference signals corresponds to a transmission subframe that overlaps in time with a transmission subframe corresponding to a reference signal communicated to the receiver.
Sampath teaches that “The method of claim 1, wherein at least one reference signal of the one or more reference signals corresponds to a transmission subframe that overlaps in time with a transmission subframe corresponding to a reference signal communicated to the receiver (Sampath, in at least [0194]: Logical grouping 1602 can also include an electrical component 1606 for staggering downlink subframe for the non-serving BS such that at least one symbol overlaps with a symbol of the BS 602 downlink subframe).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sampath’s teaching in the method of Kim, Hwang, and Park’505 so that depending on the particular configuration, the single frequency or one or more multiple frequencies can overlap with one or more frequencies used by another base station.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160135194), Hwang (US 20160191174), and Park’505 (US 20150288505) in view of Lim (US 20150372779).

Regarding claim 23, Kim, Hwang, and  Park’505 disclose that the features of claim 1, but do not expressly disclose that The method of claim 1, wherein the enablement of the interference cancellation procedure selectively restricts data transmission at the one or more neighboring nodes to one of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) or orthogonal frequency division multiplexing (OFDM).
Lim teaches that “The method of claim 1, wherein the enablement of the interference cancellation procedure selectively restricts data transmission at the one or more neighboring nodes to one of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) or orthogonal frequency division multiplexing (OFDM) (Lim, in at least [0195]: … Discrete Fourier transform (DFT)-spread OFDM (DFT-s-OFDM)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lim’s teaching in the method of Kim, Hwang, and Park’505 so as To prevent increase in PAPR (Peak-to-Average Power Ratio), SC-FDMA performs IFFT after DFT spreading, unlike OFDM. That is, a transmission mode in which IFFT is performed after DFT spreading is defined as SC-FDMA ([0196]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648